Title: From George Washington to Major General John Sullivan, 6 March 1778
From: Washington, George
To: Sullivan, John



Dear Sir
Head Quarters [Valley Forge] 6th March 1778.

I defered replying to your favor of the 2d inst. on the Subject of Capt. Sullivan, ’till I should have an opportunity of assisting my memory relative to the Resolve of Congress of the 19th Jany, by consulting some papers in which the Substance of it is recited I find it in the following words, so far as concerns the particular question before us—“All Continental Officers prisoners with the enemy, either while in confinement or on parole, so long as they continue Officers of the United States, are entitled to their Pay and Rations, liable to a deduction for what they may have received in confinement.” The principle upon which a distinction in favor of Capt. Bliss was founded, is here plainly established—the fact being once allowed that he was continued in the Service, he has an undoubted claim to the privilege granted to persons of that description—and Capt. Sullivan who is deficient in this only requisite is as clearly excluded from the benefit of the Resolve—I do not inquire at present into the equity of the principle, but merely cite the Resolve for your information.
You are fully possessed of my Sentiments on the Contents of your other Letter, and if I were to enter into the matter I could do no more than repeat what I have already said to you on the subject. I am Dr Sir &c.
